Citation Nr: 0834199	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which the RO denied the benefit 
sought on appeal.  In May 2007, the Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The veteran does not meet the schedular criteria for a TDIU 
and the veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent to the veteran in October 2004.  
Thereafter, additional VCAA notification letters were sent in 
June 2007 and May 2008.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2008.  38 C.F.R. § 3.159(c)(4).  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The veteran is service-connected for degenerative arthritis 
of the lumbosacral spine, rated as 40 percent disabling; back 
strain, rated as 10 percent disabling; and degenerative 
arthritis of the thoracic spine, rated as 10 percent 
disabling.  The combined rating is 50 percent per 38 C.F.R. 
§ 4.25.  The veteran's back disability was last evaluated by 
the RO in an unappealed December 2004 rating decision; the 
same rating decision which denied TDIU, the issue currently 
under appeal.  

The veteran has nonservice-connected disabilities including 
peripheral vascular disease, a hiatal hernia with reflex, a 
right knee disability, shoulder disability, and glaucoma.

The veteran contends that beginning in February 2004, he was 
getting out of the shower, could not straighten up, and had 
severe pain in his low back.  Since that time, he reportedly 
has been having severe back problems.  He related that he had 
to hire someone to do his housekeeping and shopping.  

VA outpatient records reflect that the veteran was treated 
for low back pain.  In August 2004, he was instructed to 
perform low impact exercises, such as walking, to build his 
bone mass and was also instructed to lift low weights to 
strengthen muscles.  He was told to lose weight to minimize 
stress on his bones and muscles.  It was later noted that the 
veteran was taking Tramadol which was controlling his back 
pain and he was doing well.  

The veteran was examined by VA in November 2004.  He reported 
that without pain medication, his back pain was so severe, it 
was a 15 on a scale of 1 to 10.  He used a cane to walk and 
was able to walk two blocks with no problem.  He had numbness 
of the legs, more on the left.  He reported that he did his 
own cooking and grocery shopping, but had help to assist with 
cleaning.  Physical examination was performed which revealed 
that the veteran appeared frail and ambulated with an 
antalgic gait with a cane.  He was unable to bend over.  He 
had severe kyphosis of the thoracic pine.  The diagnoses were 
degenerative disc disease with history of compression 
fractures of the thoracic and lumbar spine secondary to 
osteopenia; peripheral vascular disease; retinal vein 
occlusion and suspect for glaucoma; history of temporal 
arteritis treated with steroids; and gastroesophageal reflux 
disease (GERD).  The veteran was also afforded a mental 
status examination which yielded diagnoses of chronic alcohol 
dependence and nicotine dependence, but no depression.  

In December 2004, the veteran related that he was feeling 
better and had been able to resume hunting.  His back pains 
were better.  

In May 2006, he was afforded another psychiatric evaluation.  
At that time, it was noted that the veteran mostly stayed in 
his apartment and watched television.  However, he did also 
go hunting.  He was not fishing as much and would give away 
the fish that he caught.  He performed repairs on his 
boathouse.  The veteran walked using a cane and was neat in 
appearance.  He was cognitively intact.  The diagnosis was 
chronic alcohol dependence.  Depression was not found.  

In May 2008, the veteran was afforded a VA examination.  The 
claims file was reviewed.  It was noted that the veteran was 
taking Tramadol twice per day and had responded well to the 
treatment with no side effects.  The veteran exhibited 
decreased motion of the spine.  Also, stiffness and pain were 
present.  There was no fatigue, weakness, or spasms.  Pain 
was located over the lower lumbosacral spine and lower 
thoracic spine.  The pain was sharp and the onset was after 
strenuous activity.  The severity of the pain was moderate 
and would last 1-2 days.  It would occur monthly.  There was 
no radiation.  There were moderate flare-ups every 1-2 months 
which lasted 1-2 days.  The precipitating factors were 
strenuous activity, bending over, twisting, and heavy 
lifting.  The veteran used a cane.  There was no limitation 
on walking as long as he had a cart to lean on.  He could 
walk for 30 minutes with a cart.  Abnormalities of the 
cervical spine were not shown.  Otherwise, the evaluation of 
the spine revealed that it was stooped.  The gait was 
antalgic.  There was kyphosis.  Muscle strength and sensory 
examinations were normal.  Ankle jerk was hypoactive.  
Babinski testing was normal.  Range of motion testing 
revealed loss of motion of the thoracolumbar spine, but no 
ankylosis.  Arthritis was shown on prior x-rays.  The 
diagnosis was degenerative arthritis of the lumbosacral spine 
with loss in range of motion.  

With regard to activities, there was mild impairment on 
chores, shopping, traveling, and dressing.  There was 
moderate impairment on exercise, recreation, and sports.  
There was no impairment on feeding, bathing, toileting, or 
grooming.  

With regard to employment, it was noted that the veteran had 
previously been a truck driver, but had retired in 1994.  It 
was noted that the veteran had retired due to age and years 
of employment.  The examiner referred to pertinent outpatient 
records and noted that the veteran's back disability clearly 
limited his ability to do physical labor and caused 
impairment of earning capacity.  He retired and then resumed 
working part-time, but then quit working due to back pain.  
However, the examiner indicated that the current evidence did 
not show that he is precluded from physical activities and 
had in fact been encouraged, as documented in a medical 
record, to be more active.  The examiner explored the 
nonservice-connected disabilities which also impacted 
employment including the use of a cane primarily due to 
nonservce-connected weak hip flexors, and decreased stamina 
possibly due to adenocarcinoma of the prostate for which the 
veteran had received radiation.  The examiner concluded that 
based on his education level, the evidence did not show that 
the veteran was precluded from doing sedentary type of work.  
Therefore, the evidence did not show that the veteran was 
precluded from gainful employment as a result of his service-
connected back disability.  The examiner stated further that 
the veteran indicated that when he had pain that prevented 
movement, it was controlled by taking medication, and he had 
no side effects, including drowsiness, from the medication.

The records indicates that the veteran worked as a truck 
driver for approximately 30 years.  He reported that he 
retired in 1994.  He apparently has a GED and attended two 
years at a teachers' college.  

Although the veteran does not meet the schedular criteria for 
TDIU per 38 C.F.R. § 4.16(a), the question remains as to 
whether his service-connected disabilities prevent him from 
securing and following substantially gainful employment per 
38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from nonservice-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Board finds competent and probative the opinion of the VA 
examiner who conducted the May 2008 VA examination as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  This medical opinion is 
uncontradicted.  Rather, it is supported by the VA 
examinations and the outpatient records.  While the veteran 
has physical restrictions due to his back disability, he is 
not totally disabled or unemployable.  Despite his 
contentions to the contrary, he does still engage in some 
leisure activities.  He is also able to care for himself, 
leave his home, and engage in activities outside the home.  
The VA examiner indicated that restrictions were nonexistent 
to moderate in that regard.  Significantly, upon review of 
the records and examination of the veteran, the examiner 
concluded that sedentary employment was not precluded.  

The Board finds that the veteran's service-connected back 
disabilities alone do not preclude him from engaging in 
substantially gainful employment.  A combined 50 percent 
rating contemplates an impairment in the ability to perform 
substantially gainful employment due to the veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board believes that the 
VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's service-connected 
disabilities under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity.  

The evidence in this case is so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Therefore, a TDIU rating is not 
warranted.


ORDER

A TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


